     6:19-cv-01146-RMG          Date Filed 04/30/20      Entry Number 20        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA


Clarence Williams,                  )
                                    )
               Plaintiff,           )                 Civil Action No. 6:19-1146-RMG
                                    )
               vs.                  )
                                    )
Andrew Saul, Commissioner           )
of Social Security,                 )                       ORDER
                                    )
               Defendant.           )
                                    )
____________________________________)

       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiff’s application for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”). In accordance with 28 U.S.C. §

636(b) and Local Rule 73.02, D.S.C., this matter was referred to the United States Magistrate

Judge for pretrial handling. The Magistrate Judge issued a Report and Recommendation (“R &

R”) on April 15, 2020, recommending that the decision of the Commissioner be reversed and

remanded to the agency because the Administrative Law Judge failed to consider the actual

physical demands of Plaintiff’s prior relevant work in determining that the Plaintiff could

perform his prior relevant work. (Dkt. No. 16 at 10-15). The Commissioner has advised the

Court that he does not intend to file objections to the R & R. (Dkt. No. 17).

       The Court has reviewed the R & R and the record evidence and finds that the Magistrate

Judge has ably addressed the factual and legal issues in this matter. Therefore, the Court

ADOPTS the Report and Recommendation as the order of this Court, REVERSES the decision

of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g), and REMANDS the

                                                -1-
     6:19-cv-01146-RMG         Date Filed 04/30/20       Entry Number 20         Page 2 of 2




matter to the Commissioner for further proceedings consistent with this order.

       AND IT IS SO ORDERED.




                                                     S/ Richard Mark Gergel
                                                     United States District Judge


Charleston, South Carolina
April 30, 2020




                                               -2-
